Citation Nr: 0725115	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  00-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In March 2003, December 2004 and March 2006 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where claims of entitlement to service connection for PTSD 
are based on allegations of personal or sexual assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressful incident or incidents.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavioral changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavioral changes that may constitute credible 
evidence of a stressor include, but are not limited to: 
Request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavioral changes.  38 C.F.R. § 3.304(f)(3)(2006).

The veteran's DD Form 214 does not indicate the character of 
his service.  However, a DD Form 215, dated in January 1972, 
shows that his DD Form 214 was corrected to reflect service 
under honorable conditions.  The veteran, in written 
statements and in testimony, has indicated that he was 
discharged for either drug abuse or a mental condition 
diagnosed as a personality disorder.  Although these 
personnel records, as well as the veteran's DA Form 20 are of 
record, it is not clear from the record whether the RO has 
attempted to obtain his entire personnel folder, as required 
when developing a claim for service connection for PTSD based 
on personal trauma.  See M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 17 (December 13, 2005).  The 
RO should document its efforts and, if such efforts are 
unsuccessful, the RO should so inform the veteran and advise 
him to submit alternate forms of evidence to support his 
claim of entitlement to service connection for PTSD.  

The United States Court of Claims for Veterans Appeals 
(Court) has stated that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis" with regard to personal 
assault cases.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudicatio Procedure Manual M 21-1 Part III, 
paragraph 5.14(c)).  

The veteran contends that he has PTSD as a result of an in-
service sexual assault.  Review of the record shows that in 
his July 1970 report of medical history, the veteran had no 
relevant complaints and denied any trouble sleeping, problems 
with nightmares, depression, excessive worry, memory loss or 
amnesia, bed wetting, nervous trouble, drugs, or excessive 
drinking habits.  His accompanying enlistment medical 
examination report shows that his psychiatric evaluation was 
normal.  His June 1971 report of medical history indicates 
that the veteran experienced depression or excessive worry.  
The report further notes that his parents had split up and 
that he had inadequate personality development and that he 
was unable to cope with people in the Army.  He worried about 
people harming him, although it was specifically noted that 
he did not worry about physical harm, and that he sometimes 
used drugs.  The accompanying separation examination report 
shows that a psychiatric evaluation was normal.  However, a 
summary of defects indicates diagnosed dissocial type 
personality disorder.  

Several VA treatment records show the veteran gave histories 
of 2 childhood sexual assaults.  The evidence of record 
further shows the veteran initially gave a history of an in-
service sexual assault in 2002.  Prior to that time, the 
veteran's written statements indicate he was sexually 
threatened, but do not indicate a sexual assault in service.  
An April 2006 VA psychiatric examination report notes the 
veteran's histories of childhood and in-service sexual 
assaults and shows a diagnosis of PTSD, which the examiner 
etiologically links to the veteran's alleged in-service 
sexual assault.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a complete set 
of the veteran's personnel records from 
the National Personal Records Center 
(NPRC) and associate it with the claims 
files.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's PTSD, if found to be present.  
All indicated studies should be 
performed, to include psychological 
testing if appropriate, and all findings 
should be reported in detail.  The 
veteran's claims files, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  In reviewing the veteran's claims 
files, the examiner should identify and 
examine all records indicating any change 
of behavior or performance subsequent to 
the claimed assault alleged by the 
veteran to have occurred during active 
service (to specifically include 
consideration of the June 1971 diagnosis 
of a personality disorder), and offer an 
opinion as to the clinical significance, 
if any, of such evidence to changes.  The 
examiner should then express an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent probability) 
that any in-service stressful experience 
described by the veteran occurred.  If 
the examiner determines that any claimed 
in-service stressful event occurred, he 
or she should make a determination as to 
whether the veteran has PTSD as a result 
of the stressful event or whether it is a 
result of any other stressful event, to 
include the veteran's history of sexual 
assaults on him during childhood.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to give 
an opinion without resorting to 
speculation, the report should so state.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



